Title: From George Washington to Major General Artemas Ward, 17 December 1775
From: Washington, George
To: Ward, Artemas



Sir
Cambridge Decr 17 1775

The Applications for Liberty to go to the lines, are so frequent, that they cause much trouble—you will therefore Sir Grant passes to such as you may think proper at the same time I would recommend to you, that the officer who will attend upon these occasions be a person of sense & one who will carefully attend to the conversation of those who meet on the Lines. I am &c.

G.W.

